

EXHIBIT 10.2
SECOND Amendment
to
STOCK PLEDGE agreement
This Second Amendment to Stock Pledge Agreement (this “Amendment”) is entered
into as of September 26, 2018, by and between Silicon Valley Bank (“Bank”) and
The Rubicon Project, Inc. (“Pledgor”).
Recitals
A. Bank and Pledgor have entered into that certain Pledge Agreement dated as of
October 3, 2013 (as the same has been and may from time to time further be
amended, modified, supplemented or restated, the “Pledge Agreement”), whereby
Pledgor pledged to Bank the shares of its Subsidiaries.
B. Pursuant to an acquisition and a corporate restructuring, certain
Subsidiaries have been acquired by Pledgor or have otherwise become wholly-owned
direct Subsidiaries of Pledgor, and certain Subsidiaries have merged with and
into Pledgor.
C. Bank and Pledgor have agreed to so amend certain provisions of the Pledge
Agreement to reflect the new corporate structure of Pledgor, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Pledge Agreement.
2. Amendment to Pledge Agreement.
a. Exhibit A. The definition of “Issuer” in Exhibit A to the Pledge Agreement is
amended in its entirety and replaced with the following:
“Issuer” means Rubicon Project Hopper, Inc., Rubicon Project Unlatch, Inc.,
Rubicon Project Bell, Inc., 5 Moon Media LLC, The Rubicon Project Ltd., The
Rubicon Project GmbH, The Rubicon Project Australia Pty. Ltd., Rubicon Project
K.K., The Rubicon Project Singapore Pte. Ltd., The Rubicon Project SARL, Rubicon
Project Serviços de Internet Ltda., The Rubicon Project SRL, The Rubicon Project
Netherlands B.V., The Rubicon Project Canco, Inc., and any other issuer of any
of the Pledged Equity.
b. Schedule 1. Schedule 1 to the Pledge Agreement is amended in its entirety and
replaced with Schedule 1 attached hereto.
3. Limitation of Amendments.
a. The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Pledge Document, or (b) otherwise prejudice any right
or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.



--------------------------------------------------------------------------------



b. This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4. Reaffirmation. 
a. Pledgor hereby agrees that the Pledge Agreement, as amended by this
Amendment, shall continue in full force and effect, shall be valid and
enforceable and shall not be impaired or otherwise affected by the execution of
this Amendment or any other document or instrument delivered in connection
herewith.
b. Pledgor represents and warrants that, after giving effect to this Amendment,
all representations and warranties contained in the Pledge Agreement are true,
accurate and complete as if made the date hereof.
5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto.
[Signature page follows.]
[Signature Page to Second Amendment to Stock Pledge Agreement]


In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK PLEDGOR 





Silicon Valley Bank     The Rubicon Project, Inc.




By:   /s/ Michaela Brady    By:  /s/ David Day  
Name: Michaela Brady    Name: David Day  
Title:   Vice President     Title: Chief Financial Officer





